DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "acceptable walking distance" in claims 21-40 is a relative term which renders the claim indefinite.  The term "acceptable walking distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required by the applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shoham et al., US Pg. Pub No. (2017/0365030) referred to hereinafter as Shoham.
As per claim 21, Shoham teaches an autonomous vehicle comprising: one or more processors; and one or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations (see at least summary), the operations comprising: obtaining data indicative of a location associated with a user to which the autonomous vehicle is to travel (see at least Para 23-25); obtaining data indicative of an acceptable walking distance from the location associated with the user (see at least Para 25, 31, 64-65); determining that the autonomous vehicle is within the acceptable walking distance from the location associated with the user (see at least Para 80, 90-93); in response to determining that the autonomous vehicle is within the acceptable walking distance from the location associated with the user, determining an available parking location for the autonomous vehicle within a surrounding environment of the autonomous vehicle and within the acceptable walking distance from the location associated with the user (see at least summary, Para 31-33, 64-69); and controlling the motion of the autonomous vehicle to position the autonomous vehicle in the available parking location (see at least summary, Para 31-33, 64-69).

As per claim 22, Shoham teaches an autonomous vehicle of claim 21, wherein the acceptable walking distance from the location associated with the user is based at least 

As per claim 23, Shoham teaches an autonomous vehicle of claim 21, wherein obtaining data indicative of the acceptable walking distance from the location associated with the user comprises: obtaining data indicative of the acceptable walking distance from a computing system that is remote from the autonomous vehicle (see at least summary, Para 31-33, 64-69).

As per claim 24, Shoham teaches an autonomous vehicle of claim 21, wherein obtaining data indicative of the acceptable walking distance from the location associated with the user comprises: determining, via a computing system onboard the autonomous vehicle, the acceptable walking distance (see at least summary, Para 31-33, 64-69).

As per claim 25, Shoham teaches an autonomous vehicle of claim 1 wherein the acceptable walking distance is specified by the user (see at least summary, Para 31-33, 64-69).

As per claim 26, Shoham teaches an autonomous vehicle of claim 21, wherein the acceptable walking distance is based at least in part on feedback data (see at least summary, Para 31-33, 64-69).



As per claim 28, Shoham teaches an autonomous vehicle of claim 27, wherein the weather condition comprises rain being experienced or predicted to be experienced by a geographic area comprising the location associated with the user (see at least summary, Para 31-33, 64-69).

As per claim 29, Shoham teaches an autonomous vehicle of claim 21, wherein the acceptable walking distance is determined based at least in part on a machine-learned model (see at least summary, Para 31-33, 64-69).

As per claim 30, Shoham teaches an autonomous vehicle of claim 21, wherein the acceptable walking distance is based at least in part on a current traffic level within the surrounding environment of the autonomous vehicle (see at least summary, Para 31-33, 64-69).

As per claim 31, Shoham teaches an autonomous vehicle of claim 21, wherein determining the available parking location for the autonomous vehicle within the surrounding environment of the autonomous vehicle and within the acceptable walking distance from the location associated with the user comprises: searching for the available 

As per claim 32, Shoham teaches an autonomous vehicle of claim 21, wherein determining the available parking location for the autonomous vehicle within the surrounding environment of the autonomous vehicle and within the acceptable walking distance from the location associated with the user comprises: searching for the available parking location after the autonomous vehicle passes the location associated with the user and is still within the acceptable walking distance (see at least summary, Para 31-33, 64-69).
As per claims 33-40, the limitations of claims 33-40 are similar to the limitations of claims 21-32, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665